DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-11, 13, 17 and 22-40 are all the claims for this application.
2.	Claims 12 and 14-16 are canceled and Claims 5-11, 13 and 17 are amended in the Response of 3/1/2021.
3.	Claims 22-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/30/2020.
4.	Applicant’s election without traverse of species for:

    PNG
    media_image1.png
    133
    807
    media_image1.png
    Greyscale
;

    PNG
    media_image2.png
    63
    814
    media_image2.png
    Greyscale
; and

    PNG
    media_image3.png
    104
    812
    media_image3.png
    Greyscale

in the reply filed on 10/30/2020 is acknowledged.
	The non-elected species of antibody VH/VL CDRs, VH/VL domains and heavy/light chains are rejoined for examination.
The non-elected species set forth under Claims 6-8 and 10-13 are joined for examination.
5.	The non-elected species of Claim 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/18.
6.	Claims 1-11, 13 and 17 are all the claims under examination.
7.	This Office Action is final.

Withdrawal of Objections
Specification
8.	The objection to the disclosure because of informalities is withdrawn. 
The abstract of the disclosure has been amended to reflect the invention for an isolated antibody that specifically binds human NRP-1.  

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 5-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn for the pending claims and moot for the canceled claim.
	
	a) The rejection of Claims 5-11 for the recitation “”NRP-1” which is a broadening limitation from independent claim 1 for the human NRP-1 (“hNRP-1”; SEQ ID NO: 130) is withdrawn in view of the amendment of the claims 5-7, 9-11 to recite hNRP-1 and Claim 8 to recites “NRP-1 from humans” drawn to the exact sequence of SEQ ID NO: 130.

b) The rejection of Claims 6-8, 10-11 and 13 for the limitation “capable” with respect to a functionality associated with the antibody is withdrawn in view of the deletion of the term from the claims. 

c) The rejection of Claim 5 as being drawn to laboratory names for antibody species, MAB1- MAB15, is withdrawn in view of the replacement of the laboratory name with the corresponding VH/VL amino acid structures defined by sequence identifiers. 

d) The rejection of Claim 5 for the recitation “each as provided in Appendix A of this disclosure” is withdrawn in view of the replacement of the Appendix reference with the corresponding VH/VL amino acid structures defined by sequence identifiers. 

e) The rejection of Claims 5 and 7 for improper Markush group language (MPEP 2117) is withdrawn in view of the amendment to more properly recite, i.e., “selected from the group consisting of…”

	f) The rejection of Claim 7 for the limitation recited as “the ABP is capable of specifically binding one or more residues on NRP-1 (SEQ ID NO: 130) chosen from the group consisting of specifically binds one or more of NRP-1 residues selected from the group consisting” is withdrawn in view of the amendment of the claim to set forth the residues bound by the antibody.

g) The rejection of Claim 7 in lacking antecedent basis for the limitation "ABP" in line 2 is moot for the deletion of the term.  

h) The rejection of Claim 12 for reciting the relative term "substantially" is moot for the canceled clam.

Claim Rejections - 35 USC § 112, first paragraph
Biological Deposit
10.	The rejection of Claim 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn.  
Applicants have amended the claim to include the heavy and light chain sequence for the SEC10 antibody, which find support in Example 3.

Scope of Enablement
11.	The rejection of Claim 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicants amendment to the claim to delete the functional language for the antibody composition in its intended effects on T cells.



Rejections Maintained
	Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description/ New Matter
11.	The rejection of Claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	a) Applicants allege the amendment to claim 5 to be directed to an antibody, or antigen binding fragment thereof, that competes for binding to hNRP-1 has rendered a portion of this rejection moot.
	Response to Arguments
	The introduction of the specific antigen to which the genus of antibodies competes for binding with any one or all of the species in the Markush group overcomes part of the rejection.

	b) Applicants allege the teachings in the specification, for example, at paragraph [107], support the genus of antibodies having the ability to compete for binding with any one or all of the species in the Markush group overcomes part of the rejection.
	Response to Arguments
This is not found persuasive. While one may be able to assay whether an antibody “competes” with the recited monoclonal antibody, it is apparent that the degree to which an antibody competes with another antibody is a relative or subjective expression, and the requisite degree to which the claimed antibody competes with a monoclonal antibodies cannot be ascertained from the disclosure.
Contrary to the assertion in the specification that such a binding assay determines whether two antibodies bind to the same antigenic determinant (i.e., epitope), competing antibodies do not necessarily bind the same epitopes.  For example, “competing” antibodies may bind spatially overlapping but discrete epitopes.  Simply because two antibodies cannot simultaneously occupy the same space, such an antibody, once bound to the antigen, sterically hinders or blocks binding of another such antibody.  As another example, a “competing” antibody might not necessarily bind to the same epitope of an antigen as another antibody, if one of the antibodies induces conformational shifts in the three-dimensional structure of the antigen upon binding, which prevents binding of the other antibody to the antigen because the epitope to which it would otherwise bind is unrecognizable as a consequence of the structural change.  
In addition, it is recognized that the degree of binding of an antibody, which is observed in the exemplified competitive binding assay, will depend upon the concentration of the detectably labeled antibody and the unlabeled competing antibody.  Typically, the higher the concentration of the unlabeled competitor, the lower the percentage of binding of the labeled antibody.  So, at high concentrations, any antibody might be deemed capable of “competing” for binding to an antigen with any other antibody, regardless of whether or not the different antibodies bind to the same, or even overlapping epitopes. 
George et al. (Circulation. 1998; 97: 900-906), for example, describes different antibodies, which do not bind to the same epitope of an antigen, but are nevertheless capable of competing with one another for binding to the antigen; see entire document (e.g., page 903, paragraph bridging columns 1 and 2).  More particularly, George et al. describes three antibodies, which bind decidedly different, non-cross-reactive epitopes on 2GPI; yet, George et al. teaches each is able to “compete” by a measurable extent with any of the others for binding to the antigen (page 903, paragraph bridging columns 1 and 2).  For example, George et al. teaches monoclonal antibody ILA-4 competed with itself for binding to the antigen (% inhibition = 90 ± 11%), but George et al. discloses, despite its binding a non-overlapping epitope, monoclonal antibody ILA-1 also “competed”, albeit with monoclonal antibody ILA-4 for binding to the antigen (% inhibition = 9 ± 4%).  
Accordingly, George et al. illustrates the capricious and arbitrary nature of determinations that different antibodies bind to the same or different epitopes, which are based upon the results of competitive binding assays, such as the assay exemplified in the specification.  

	c) Applicants allege Further, Example 1, at paragraph [351] of the specification, teaches that the methods of “binding by the second antibody or ligand after antigen association indicates an unoccupied epitope (non-competitor), while no binding indicates epitope blocking (competitor or ligand blocking).” Further, Example 2, at paragraphs [354]-[356] of the specification, teaches the quantitative binding of numerous antibodies, or antigen binding fragments thereof, to human NRP-1. In particular, Tables 5-6 teach the varying affinity measurements for numerous anti-NRPl antibodies, which indicates that these antibodies can cross-compete for binding to human NRP-1.
	Response to Arguments
	The specification teaches hypothetical methods for antibody competition and epitope mapping under [0263] but none of which have been performed on the antibodies of the instant claims for the hNRP-1 of SEQ ID NO:130. This includes those antibody species recited in the Markush group of Claim 5 along with any hypothetical antibody that Applicants wish to be in possession of having an alleged competitive effect. The hNRP-1 protein is ∼110 kDa and the extent that any two or a combination of antibodies bind the same epitope or would be cross-reactive is not founded on intrinsic or extrinsic evidence of record. Further and as George teaches, it is unpredictable and pure conjecture which antibodies will compete with any other antibody binding the same protein.
	The rejection is maintained.


Written Description
12.	The rejection of Claims 6, 11 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	a) Applicants dedicate a large part of their discussion to the support for the binding specificity of the genus of antibodies to hNRP-1 (SEQ ID NO: 130) (Claim 1).
	Response to Arguments
	The truth of the matter is not disputed with respect to this single fuctionalized property for the antibodies of the invention.

	b) Applicants allege the claimed antibodies, or antigen binding fragments thereof, specifically antagonize NRP-1 binding to a neuropilin-1 ligand, where Example 4 at paragraph [360], teaches quantitative ligand blocking studies, for measuring the ability of antibodies to block the binding a vascular endothelial cell growth factor (VEGF) polypeptide and/or a semaphorin (SEMA) polypeptide to human NRP-1. In particular, Tables 7-8 of the specification teach numerous anti-NRP-1 antibodies, or antigen binding fragments thereof, that specifically antagonize NRP-1 binding to a neuropilin-1 ligand, for example, a vascular endothelial cell growth factor (VEGF) polypeptide and/or a semaphorin (SEMA) polypeptide (Claims 6 and 11).
	Response to Arguments
	The interpretation of these data in Tables 7 and 8 cannot be taken to mean that those antibodies tested perform as equivalents in the separate assays where for some clones there is no blocking activity with the VEGFA/NRP-1 substrate interaction (Claims 1-5 and 13-15) and for Clone 15 is simply no blocking function for either SEMA3A/NRP-1 or VEGFA/NRP-1. Notably, the IC50 values are highly variable amongst the clones for the SEMA3A/NRP-1 substrate but less so for the VEGFA/NRP-1 substrate. It is inconclusive and to make any reasonable assumption that all clones are equivalent in their respective abilities to block both SEMA3A/NRP-1 or VEGFA/NRP-1. Notably Applicants have deleted the phrase “in a human” in Claim 6, yet claims 6 and 11 are open to being both in vitro and in vivo in the benefits as asserted. There is no demonstration that the clones behave as equivalents under in vitro conditions much less in a human. If Applicants wish to sustain this line of argument, then they will need to establish the functional equivalency for those clones shown in Tables 7 and 8 in order to sustain the rationale that a structure/function correlation has been met for a reasonable number of working embodiments.

	c) Applicants allege inhibiting Treg suppression in a human subject (Claim 13) can be extrapolated from Example 3 at paragraphs [357]-[359], which teaches the effective anti-tumor efficacy of numerous anti-NRP-1 antibodies, or antigen binding fragments thereof. Further, Example 4 at paragraph [360], and Tables 7-8 teach the ability of these antibodies to block the binding of a vascular endothelial cell growth factor (VEGF) polypeptide and/or a semaphorin (SEMA) polypeptide to human NRP-1.	
	Response to Arguments
Applicants have not established a nexus with the antibody effect(s) on Tregs in the mouse models of Example 3 to that in a human having a corresponding tumor challenge. There is no mention of Tregs in Example 3 or that the antibodies block Treg suppression, in vivo, in order to effectuate the inhibition of tumor volume growth shown in Figures 1A and 1B. These are attorney arguments that are not substantiated by facts on the record or by that which is known in the art. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
The claims are interpreted as comprising any one of the possible antibodies encompassed by Claim 1 as having some or all of the functional properties of the rejected claims. The examiner’s search of the specification for each of the limitations for a reasonable number of antibody clones meeting the structure/function correlation does not satisfy the written description requirement. Where literal or actual support for these limitations for the full breadth and scope of the antibodies of Claim 1 has not been shown, Applicants are not in possession of the claimed subject matter at the time of filing. 
The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	The rejection of Claims 
	Applicants request that the rejection is held in abeyance is granted. The rejection is maintained.

Conclusion
14.	No claims not allowed.
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643